DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims indicate the device is a “flying-boat.” Flying boats are generally distinguished from float planes by the use of a water-riding hull. (Note: this is expressly provided in the remarks filed 1 June 2021, page 11, lines 25-26: “‘American Flying Boats’, ‘British Flying Boats’ and Wikipedia indicate that a Flying Boat is a kind of seaplane that has a water riding hull.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludington (US 2 383 870) in view of Johnson (US 1 313 696).

Regarding claims 34 and 37:
Ludington discloses a flying-boat (as seen in Figs 1 and 8) amphibian aircraft having fixed main landing gear (wheels; col 1, lines 44-50), and suggests the landing gear absorbs 
Johnson teaches a seaplane with resiliently mounted landing gear (Fig 1, via springs 6) for shock absorption (page 1, lines 54-59).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Ludington to use resiliently mounted wheels as taught by Johnson for the predictable advantage of cushioning the landing gear and aircraft against the shocks of landing, thus saving on wear and tear.

Regarding claim 38:
The discussion above regarding claim 34 is relied upon.
Ludington discloses a water-riding hull having a hull step (either 18 or 35, or similar) and a tail (at aft, as seen in e.g. Fig 1) extending rearwardly and upwardly thereof.

Regarding claims 39 and 40:
The discussion above regarding claim 34 is relied upon.
Ludington discloses at least a first water-riding member (23, or similar) movably mounted.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludington (‘870) in view of Johnson (‘696) as applied to claim 34 above, and further in view of Sachs (US 4 027 835).


Sachs teaches a seaplane having tricycle-type landing gear with a nose gear and rear main gear.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Ludington to use tricycle-type landing gear as taught by Sachs for the predictable advantage of providing a wider base for the aircraft while on land, thus increasing stability and preventing tipping during operation on land and/or storage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10 214 283. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general features of the landing gear systems, with the patented claims additionally providing fora retractable gear system and the pending claims providing for a fixed gear system. However, retractable and fixed landing gear systems are well-known alternatives in the art. Further, lateral sponsons are also well-known in the art (e.g. as noted by applicant’s prior remarks) for aiding in stability while on water.
Allowable Subject Matter
Claim 41 is allowed.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the purpose of the “fixed” landing gear is to avoid the “wrong” selection, the disclosure defines “fixed” landing gear with respect to retraction (e.g. page 18, starting line 31). The Ludington discloses non-retractable landing gear (col 1, lines 44-50), thus meets the “fixed” limitation as defined by the disclosure.
Applicant’s further arguments substantially reiterate prior remarks, which have already been addressed. Rather than repeat the response, the applicant is advised to review previous actions for the relevant response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.